                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

    ANTHONY NUNES, JR., ANTHONY                              No. 20-cv-4003-CJW
    NUNES, III, and NUSTAR FARMS,
    LLC,                                              ORDER GRANTING EUGENE
                                                        VOLOKH’S MOTION TO
              Plaintiffs,                              INTERVENE AND UNSEAL
                                                         JUDICIAL RECORDS
    vs.
    RYAN LIZZA and HEARST
    MAGAZINE MEDIA, INC.,
                    Defendants.
                                   ____________________

          Before me is Eugene Volokh’s Motion to Intervene and Unseal Judicial Records,
filed on September 14, 2021. (Doc. 145.) Mr. Volokh’s Motion recites that Defendants
take no position on the motion and that Plaintiffs resist it. In fact, Plaintiffs have filed
no resistance.
          The motion proposes that Mr. Volokh (hereinafter “Intervenor”) be permitted to
intervene for the purpose of seeking access to documents filed under seal. I conclude
that intervention is appropriate under Rule 24 (b). Flynt v. Lombardi, 782 F.3d 963, 967
(8th Cir. 2015.)
          Intervenor seeks access to “unredacted”1 versions of Defendants’ Brief in Support
of Their Motion to Compel (Doc. 103), Plaintiffs’ resistance thereto (Doc. 107), and
Defendant’s reply (Doc. 111). Intervenor argues that there is a common law presumption
in favor of access to “judicial records” and that the unredacted briefs constitute judicial

1
 Intervenor has no objection to continued redaction of names of third parties and sources. (Doc.
145-1 at 4.) I concluded continued redaction of such information is appropriate.


                                               1


      Case 5:20-cv-04003-CJW-MAR Document 163 Filed 09/16/21 Page 1 of 3
records. It is not entirely clear whether Intervenor seeks only personal access to the
documents or he seeks to have them unsealed for more general access by the public.
Intervenor asserts, “Volokh should get access to the unredacted documents . . .” and
“Volokh is further entitled to access . . .” (Doc. 145-1 at 5.) His prayer, however, is
more general, i.e., to “unseal the judicial records.” (Id. at 14.) Ultimately, Intervenor
does not attempt to distinguish himself from other members of the public or claim his
circumstances warrant exceptional treatment. Therefore, I interpret Intervenor’s motion
as seeking to unseal the documents and make them available for inspection by the public.
       It is also unclear exactly which filings Intervenor seeks to have unsealed. While
he appropriately identifies the documents by their docket numbers, each of the documents
has attachments. For example, the motion in question (Doc. 103) consists of a seven-
page motion (Doc. 103), a twenty-six-page brief (Doc. 103-1) and well over 100 pages
of exhibits. (Docs. 103-2 to 103-14.) Intervenor’s interest in the documents appears to
relate to the arguments that the parties assert rather than the facts shown in the voluminous
attachments. Moreover, the attachments contain personal identifying information that
would be burdensome for the Court to redact. Thus, I interpret Intervenor’s request to
include only the following documents: Docs. 103, 103-1, 107, and 111. No other
attachments are covered by the request or will be provided.
       On December 3, 2020, I entered a protective order based largely on the stipulation
of parties. (Doc. 63.) The protective order was intended to facilitate discovery while
affording some degree of protection to confidential information. It is unclear from
Intervenor’s motion and the lack of response by the parties, exactly where the protective
order fits into the present analysis. Without the benefit of the information that was
redacted, Intervenor cannot be expected to clarify this issue. Having chosen not to
respond or resist the instant motion, the parties cannot claim to be prejudiced by having
the requested documents unsealed despite the protective order.



                                             2


     Case 5:20-cv-04003-CJW-MAR Document 163 Filed 09/16/21 Page 2 of 3
       Intervenor cites IDT Corp. v. eBay, 709 F.3d 1220, 1223 (8th Cir. 2013) as
establishing that any document filed with a court is a judicial record subject to a
presumption in favor of public access. Intervenor suggests that courts holding that
discovery motions are not judicial records have misread IDT Corp. I conclude it would
be imprudent and unnecessary for me to address this issue in response to an unresisted
motion where the contrary position has not been briefed. Thus, this order should not be
construed as a ruling regarding the scope of judicial records or regarding whether motions
pertaining to discovery and associated documents should be more broadly available to
public inspection. Nor should it be construed as a waiver by the parties with respect to
other documents. Rather, it appears that the parties are content to forgo whatever interest
in confidentiality they have asserted under the protective order or otherwise with respect
to the documents at issue in the instant motion. They have not challenged Intervenor’s
request for access or asserted any basis for me to conclude the public should be prohibited
from accessing the records in question.
       For the reasons set forth herein, Eugene Volokh’s Motion to Intervene and Unseal
Judicial Records (Doc. 145) is granted. In lieu of simply unsealing Documents 103,
103-1, 107, and 111, I have attached hereto versions of those documents that redact the
names of third parties and sources but are otherwise identical to the sealed versions. This
order and the four referenced attachments are unsealed to the public.
       IT IS SO ORDERED this 16th day of September, 2021.




                                            3


     Case 5:20-cv-04003-CJW-MAR Document 163 Filed 09/16/21 Page 3 of 3
